Howard, J.
This case presents a question of acquisition of property by accession, but does not involve an inquiry concerning the admixture or confusion of goods. It is a general rule of law, that if the materials of one person are united to the materials of another, by labor, forming a joint' product, the owner of the principal materials will acquire the right of property in the whole, by right of accession. This was a rule of the Roman, and of the English law, and has been adopted, as it is understood, in the United States, generally. Dig. 6, 1, 61; Bracton de acq. rerum dom. B. 2, c. 2, § 3, 4; Molloy, B. 2, c. 1, § 7; Pothier, Trait du droit de propriete, L. 1, c. 2, art. 3, No. 169—180; 2 Black. Com. 404; 1 Bro. Civil Law, 241; Glover v. Austin, 6 Pick. 209; Sumner v. Hamlet, 12 Pick. 83; Merritt v. Johnson, 7 Johns. 474; 2 Kent’s Com. 361.
The distinctions and qualifications, that may be appropri*406ate and necessary in the application of this doctrine to a variety of cases that may arise, do not require consideration, in determining this case. The first instruction stated was favorable to the defendant, and forms no ground of exceptions for him; and the plaintiff does not complain of it. The second instruction, that “ if the plaintiff had only incorporated into this chain some small portion of the defendant’s chain, without his consent, not exceeding two or thee links, the chain would not by the incorporation of such small portion, become the property of the defendant,” is understood to be in accordance with the rule of law before mentioned, and is not erroneous.

Exceptions overruled, judgment on the verdict.